                                                                       December 2, 2019

 BY ECF AND EMAIL
 Honorable Deborah A. Batts                                         USDC SDNY
 United States District Judge                                       DOCUMENT
 United States Courthouse                                           ELECTRONICALLY FILED
 500 Pearl Street, Courtroom 24B                                    DOC #:
 New York, NY 10007                                                 DATE FILED: _12/2/19
                                                                                   ______

 Re:     United States v. Dejon Jackson,
         11 Cr. 265 (DAB)

 Dear Judge Batts:

         I write, with the consent of the Government, to request an adjournment of Mr. Jackson’s
 violation of supervised release plea and sentencing currently scheduled for December 3, 2019.
 There have been no prior requests for adjournments.

        On October 29, 2019, the Court ordered the Government to produce copies of Mr.
 Jackson’s prison records and to submit a sentencing memorandum by Tuesday, November 26,
 2019. In addition, the Court ordered the defense to submit a sentencing memorandum before the
 hearing on December 3, 2019. The Government did not file its submission until Friday,
 November 29, 2019. Accordingly, defense counsel has not had sufficient time to review the
 Government’s submission and underlying prison records with Mr. Jackson to prepare a
 sentencing memorandum on his behalf.

         I recognize the Court’s rules of practice require requests for adjournments or extensions
 of time at least one week before the expiration of the current deadline and apologize for this last
 minute request. Unfortunately, given the delay in the Government’s submission, our timing
 could not be helped.

         We therefore respectfully request the Court to adjourn Mr. Jackson’s violation of
 supervised release plea and sentencing hearing to a time convenient to the Court on Tuesday,
 December 10, 2019, and ask the defense be permitted to submit our sentencing memorandum the
 day of the hearing, after we have a chance to review the Government’s submission with Mr.
 Jackson.
The plea and sentencing hearing scheduled for Dec. 3, 2019 at 2:30 pm is ADJOURNED and rescheduled for
December 17, 2019 at 10:30 AM. The Defense shall submit its memorandum by December 10, 2019.
SO ORDERED.
                                                                     Respectfully submitted,

                                                                     /s/ Marne L. Lenox




 12/2/2019
